FILED
                               NOT FOR PUBLICATION                            JUL 26 2012

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JOSE PINEDA,                                       No. 11-16124

                 Plaintiff - Appellant,            D.C. No. 1:10-cv-00179-JLT

  v.
                                                   MEMORANDUM *
A. ENENMOH; et al.,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                          for the Eastern District of California
                   Jennifer L. Thurston, Magistrate Judge, Presiding **

                               Submitted July 17, 2012 ***

Before:         SCHROEDER, THOMAS and SILVERMAN, Circuit Judges.

       California state prisoner Jose Pineda appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth Amendment



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Pineda consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations in connection with injuries he sustained during a fall. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Pineda’s claims because Pineda failed

to allege facts demonstrating that defendants knew of and disregarded an excessive

risk to his health. See Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004)

(prison officials act with deliberate indifference only if they know of and disregard

an excessive risk to a prisoner’s health, and a difference of opinion concerning the

appropriate course of treatment does not amount to deliberate indifference); Ortez

v. Washington Cnty., Or., 88 F.3d 804, 809 (9th Cir. 1996) (dismissal of claims

was proper where plaintiff failed to allege that “defendants knew of or participated

in activities connected to the alleged § 1983 violations”); Taylor v. List, 880 F.2d

1040, 1045 (9th Cir. 1989) (a supervisor can be liable for constitutional violations

of subordinates only if the supervisor knew of and failed to act to prevent the

violations).

      We do not consider issues not explicitly and distinctly raised and argued in

the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Pineda’s remaining contentions are unpersuasive.

      AFFIRMED.

                                           2                                      11-16124